PARDEE, Circuit Judge
(dissenting). I think this case ought to be affirmed. The plaintiff was the only witness, so that the only dispute about the facts arises in his own evidence. Assuming that Wallace was the vice principal,' the evidence does not show that the compress company was guilty of any negligence warranting a recovery by the plaintiff. The place was not dangerous, being in the open with no machinery about or in operation save a so-called drum, probably winch, which was being operated solely by running a rope through it by hand. The only order given was: “Get in there and do something. Giv'de that rope!” The plaintiff selected his own position, which was saie; and the only caution that could have been given, if any were necessary, would have been, “Be careful and do not stick your fingers in the cogs of the drum.” Negligence can hardly be predicated on an order to an employé to go to work in a safe place.’
Whether Wallace was the vice principal* because he was superintending the dismantling of the compress at the time the plaintiff claims he was injured, Wallace and the plaintiff, both servants of the compress company, were jointly engaged in manual labor at the same time in a safe place, and if at that time and under those circumstances Wallace could be charged with any negligence, which he is not, it was *667certainly the negligence of a fellow servant, for both Wallace and the plaintiff stood upon an equal footing, and no question of master’s authority supervening.